Citation Nr: 1748321	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from October 1970 to August 1972.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This claim was remanded in September 2014 for additional claim development and has now been returned to the Board for further adjudication.

Although the Veteran had previously requested a hearing when he filed his formal appeal, he withdrew this hearing request in April 2014 correspondence.  Therefore, the Board has proceeded to adjudicate the Veteran's appeal without a Board hearing.

Subsequent to the Board's last remand, in May 2017 the RO increased the Veteran's rating from 50 percent to 70 percent effective April 30, 2004, and granted entitlement to a total disability rating based on individual unemployability (TDIU) effective July 22, 2004, which constituted a full grant of a TDIU.  As such the issue of TDIU is no longer before the Board, and the Board has recharacterized the issue on appeal to reflect the May 2017 RO decision.


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by symptoms which most closely equate to total occupational and social impairment.  



CONCLUSION OF LAW

The criteria for a 100 percent rating for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his increased rating claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Entitlement to an Increased Rating for PTSD

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See generally Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's PTSD is currently evaluated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this diagnostic code, a 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  

The Board will begin its discussion with a review of the Veteran's relevant PTSD VA examinations.  The first VA examination was conducted in May 2005.  The examiner noted that the Veteran had been married for 33 years and had four daughters, but that his daughters did not like him and did not listen to him.  He reported past legal issues including being arrested for beating up an off-duty police officer over a parking space.  The Veteran also reported that he had a few properties that had been condemned and that he was held in contempt for contempt of court for fines related to these properties.  The Veteran reported a number of conflicts with management and reports that the police were sent to his home accusing him of wanting to blow up the post office.  The Veteran denied nightmares regarding his in-service stressors, instead discussing nightmares of having to return to work at the post office.  The Veteran reported poor sleep and that he often got up in the middle of the night to sit on the porch or go for long walks; he reported that he enjoyed walking at night because no one was around.  He reported poor concentration and focus, as well as memory issues.  The Veteran also reported that he had no friends and that he had not had contact with his brother in the past three or four years due to an altercation they had.  He characterized his relationship with his mother as somewhat distant.

The Veteran reported a low energy level, spending most of his day in isolation watching television; however he reported that he did work on his car sometimes for about an hour before he became tired and frustrated.  He reported a recent suicide attempt in jail due to the noise and stress, and because he was being abused and harassed by the guards.  The Veteran reported that he did not like to leave his home and did not drive much. 

The examiner observed that the Veteran attended his appointment accompanied by his wife and one of his daughters, that he was appropriately groomed, pleasant, and cooperative.  The examined observed the Veteran's mood to be dysphoric, and his affect blunted, with thought content and processes within normal limits and without any evidence of delusions or hallucinations.  The Veteran denied any current homicidal or suicidal ideation, and reported that he was capable of completing all activities of daily living.  The examiner observed that there was no evidence of gross memory loss or impairment.  The examiner noted a paranoid level of suspiciousness, in particular of former coworkers and supervisors.  The Veteran reported that he was only released from prison in 2005 after he called the FBI, and reported that he did not serve any jail time for assaulting an off duty police officer because he filed charges against that officer for harassment. 

The second VA examination was conducted in December 2007.  The examiner observed that the Veteran had PTSD and bipolar disorder.  She indicated that the Veteran's PTSD was complicated by his cocaine use and bipolar disorder.  She explained that the Veteran had additional legal problems in which he had shot at individuals who had come to his house threatening his grandson, which resulted in his being placed on probation and fined.  He also was previously jailed in 2005, and reported a suicide attempt related to this.  He complained of intrusive thoughts, images, and nightmares, as well as irritability, poor concentration, and poor sleep in relation to his PTSD.  She opined that it was not possible to assign separate GAF scores to the Veteran's bipolar and PTSD and that it was unclear to what extent the Veteran's cocaine usage aggravated his disorders.  She observed that the Veteran did not have social relationships, was no longer engaging in activities he previously found enjoyable, and that he isolated himself, and that he was very guarded.  She also found that his PTSD did not interfere with his ability to work as much as his bipolar and cocaine abuse disorder did.  She explained that the Veteran could manage his own funds, was oriented to person, time and, place, and that his memory functions were intact.  He endorsed some homicidal ideation without intent or plan towards the next person who made his day go bad, and denied suicidal ideation.  He denied auditory or visual hallucinations.

The Veteran reported that he had medically retired from the post office after 29 years partially due to his PTSD, in addition to issues with his thumbs and knees.  However, there had been an incident shortly before his retirement after he was referred to a psychiatrist by his employer, and it was requested that he voluntarily admit himself to the hospital.  He explained that he had indicated that he had some things to take care of first, and that somehow that was interpreted as him saying he was going to blow up the post office and he was taken into police custody and the police then brought him to the hospital.  He acknowledged threatening his bosses in the past but denied saying he was going to blow up the post office.  He reported constant conflict with coworkers during his working years.  He reported that due to his stressors driving made him nervous, and described significant issues with irritability and concentration.  He also reported being arrested for shooting at the car of three people who had threatened his grandson.   He complained of not having any friends.  He reported taking his mother to dialysis on occasion, and not having contact with his brother who lived across the street, reporting that they had not spoken in years.  He did state that he was close to mother and wife, but that he did not get along with his children, who did not like him.  He reported not being able to tolerate stress or noise.  He reported a prior suicide attempt while in jail in 2005.  He reported daytime fatigue as a result of poor sleep and weekly cocaine usage.  He exhibited significant levels of paranoia.  The examiner assigned him a GAF of 50.

The third VA examination was conducted in March 2009.  The examiner observed that the Veteran presented with the following PTSD symptoms: (1) recurrent or intrusive distressing recollections of the event, including images, thoughts or perceptions; (2) recurrent distressing dreams of the event; (3) acting or feeling as if the traumatic event were recurring intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; (4) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; (5) efforts to avoid thoughts feelings or conversations associated with the trauma; (6) efforts to avoid activities places or people that arouse recollections of the trauma; (7) inability to recall an important aspect of the trauma; (8) markedly diminished interest or participation in significant activities; (9) feeling of detachment or estrangement from others; (10) restricted range of affect (e g unable to have loving feelings); (11) sense of a foreshortened future (e g does not expect to have a career marriage children or normal life span); (12) difficulty falling or staying asleep; (13) irritability or outbursts of anger difficulty concentrating; and (14) hypervigilance.  The Veteran explained that he would not go to gas stations where tanker trucks were filling up and he would not approach tanker trucks on the highway; instead he drove off the highway to avoid it.  He also reported intrusive memories of the wreck he was in during service when he heard about bad car accidents.  He reported taking Wellbutrin, Risperdal, Prozac, and valium.  The examiner noted that the Veteran reported full time employment as a clerk for the postal service for the preceding 15 years.  However, he also stated "I don't know how many times I was fired" and "people seem to make a judgement about me before they get to meet me or get to know me. And that usually leads to conflict."  He also reported that his medications made him sleepy and prevented him from working.

The Veteran reported that his family relationship had gone okay with the exception of his brother; the Veteran attributed his issues with his brother to his brother.  He reported that his relationship with his wife was also going okay.  He reported three friends outside of his family, but noted that he did not associate with them very regularly because one of them was a liar and his job took him out of town, and another one did not bother him.  For leisure he reported television and riding a bicycle.  The examiner noted that there was no impairment of thought processes, communication, or activities of daily living.  

The Veteran presented as mildly unkempt, but cooperative, with moderately irritable and depressed mood, and restricted affect.  He denied suicidal or homicidal ideation, hallucinations, and delusions.  Attention, memory, and judgment appeared to be within normal limits.  The examiner characterized the Veteran's PTSD as moderately severe.  However, the examiner noted that according to testing used to assess response style, when comparing the Veteran's score to other normative sample, individuals with results similar to the Veteran have a 100 percent probability of having feigned or exaggerated subjectively reported psychiatric symptoms.  The examiner included an additional diagnosis of severe bipolar disorder in partial remission, and assigned the Veteran a GAF of 55 based on the Veteran's bipolar, assigning the Veteran a separate GAF of 75 for PTSD.  The examiner clarified that the Veteran's most severe social and occupational impairment stemmed for his bipolar disorder rather than his PTSD, but did not indicate that the Veteran's mental health symptoms from each of his mental health disorders could be clearly delineated.  

Finally, a fourth VA examination was conducted in March 2017.  The examiner noted that the Veteran's PTSD was manifested by the following symptoms: (1) depressed mood; (2) anxiety; (3) suspiciousness; (4) chronic sleep impairment; (5) disturbances of mood or motivation; (6) difficulty in adapting to stressful circumstances, including work or a work-like setting; (7) the inability to establish and maintain effective relationships; (8) recurrent distressing and intrusive memories; (9) intense or prolonged psychological distress at exposure to internal or external cues; (10) marked physiological reactions to internal or external cues; (11) avoidance of distressing thoughts or memories as well as external reminders; (12) markedly diminished interest or participation in significant activities; (13) persistent inability to experience positive emotions; (14) irritable behavior and angry outbursts; (15) hypervigilance; and (16) exaggerated startle response.  The examiner noted that the Veteran was driven to the examination by a female friend who remained in the waiting room during the examination.  The examiner also observed that the Veteran had good hygiene, was oriented as to person, place, and time, and that he exhibited normal quality and quantity of speech.  The Veteran was a cooperative attitude, calm mood, and neutral affect, and exhibited no impairment in attention or concentration, recent or remote memory, or self-perception.  He also exhibited appropriate thought processes and judgement.

The examiner noted that the Veteran had retired in 2004, and that he has been receiving outpatient mental health treatment for PTSD through the VA Outpatient Clinic (OPC) in Mobile, Alabama.  He also noted that the Veteran was admitted to the psychiatric unit of the VA Medical Center (VAMC) in Biloxi, Mississippi, where he remained for two weeks.  The Veteran's current medications include paroxetine, prazosin, hydroxyzine, and Abilify.  He noted that the since the time of the Veteran's prior VA examination in 2009, the Veteran had been charged with harassment of a neighbor who had killed his dog.  He also noted that the Veteran lived with his wife and two grandchildren and that the Veteran spent most of his time at home with his children and grandchildren.  The examiner also noted that the Veteran's wife had recently had a stroke in January 2016.  The examiner specifically noted that the Veteran's symptoms of PTSD likely had a disruptive effect on his ability to sustain his performance in a work-related setting for a reasonable period of time, in terms of his ability to complete a "normal" working day or working week.  He also observed that the Veteran's 2007 PTSD exam had indicated that the Veteran retired from his post-office job in part due to symptoms of PTSD.

The Veteran's VA treatment records were largely consistent with the examination reports as discussed above.  Overall the Veteran's thought and communication abilities were noted to logical and goal directed, his speech normal, and delusions and hallucinations were consistently noted to be absent.  Although the Veteran did discuss some altercations and there is evidence of a suicidal attempt in 2005 and some suicidal ideation in 2011, which is discussed further below, the Veteran otherwise has denied suicidal and homicidal ideation throughout the appeal period.  There is no indication that the Veteran has ever had any impairment of his activities of daily living, and he is consistently observed to be appropriately groomed.  Moreover, it appears that the Veteran has assisted both his mother and his wife with their activities of daily living at different points in the appeal period.  The Veteran's short and long term memory is consistently noted to be within normal limits with good attention and concentration and his cognitive abilities are also consistently noted to be intact.  The Veteran's GAF scores range from a low of 30 to a high of 55, and are most consistently between 45 and 55.  Significant stressors noted throughout the appeal period are family, finances, and altercations with others, including family members and neighbors.  However overall, the Veteran's insight and judgment are noted to be intact.  The Veteran is consistently noted to have issues falling and staying asleep.  Although the Veteran was initially diagnosed with bipolar disorder and PTSD, his diagnoses were later changed to PTSD and depression.

The Veteran was hospitalized in January 2011 per his request.  At that time the Veteran reported that he had stopped taking his psychiatric medications one month prior because he felt they were not working.  The Veteran stated that his holidays were "terrible" and that he had not been sleeping over the past couple of months.  He reported problems with his teenaged grandson, his adult daughter, and a neighbor and issues including verbal and physical assault, and homicidal and suicidal ideation.  He denied visual hallucinations but expressed that he felt he could see things that other people could not see, including shadows in his house at night, and hearing people talk when no one was around.  He also reported stress related to having no working transportation, fixing up his car, and bringing his mother to dialysis.  On discharge the Veteran was noted to be civil, fairly groomed, thoughtful, and contemplative.  He denied overt homicidal ideation, but noted that he would defend himself if a confrontation ensued.  He denied suicidal ideation.  It was noted that his animosity towards his neighbor was residual only.  He was placed on Abilify nightly to address ongoing symptoms, which reduced intrusive perceptions; the Veteran was also referred for additional therapy in relation to substance abuse.

Social Security Administration (SSA) records reflect thoughts of death without suicidal ideation, and an additional diagnosis of borderline personality disorder.  The Veteran's thought processes were noted to be intact, and the Veteran reported completing several household chores daily.  He discussed a domestic violence charge related to an altercation with his brother; the charge was dropped.  He reported that his children did not have any time for him and that he did not try to force them to spend time with him.  He also indicated that he believed he would have an early death, that he did not like anyone walking behind him, that he felt the need to watch everyone to protect himself, and that he left his job working at a post office because he hated everyone that worked there.  He also discussed sleep disturbance, specifically that he only slept a couple of hours a night.  He reported some physical and emotional abuse by his mother when he was a child, but that he currently spoke with her.  He reported living with his wife, two daughters, and two grandchildren.  A December 2005 SSA record completed by an SSA doctor noted mild impairment for simple tasks, and "marked restriction in activities of daily living" and social impairment, but this finding was not supported by additional details.  The SSA doctor also noted impairment in completing work-related activities in a normal workday or workweek and in responding to coworkers appropriately.

Finally, there are several relevant lay statements of record; collectively, these lay statements are largely consistent with the Veteran's examination reports and VA treatment records as noted above.  The Veteran's formal appeal notes his 2005 suicide attempt, issues with anxiety, and occupational impairment.  The Veteran submitted an April 2009 lay statement reporting nightmares, stress, fear of getting killed in a car wreck, depression, thoughts of ending his pain, and a feeling of being in a shell that was getting smaller and smaller by day.  February 2005 police records document the Veteran's prior suicide attempt.  

A June 2008 letter from a former supervisor reported that the Veteran was like night and day when he worked there, he would be fine one day and the next day you could not talk to him.  The former supervisor explained that the Veteran often appeared totally detached from work and his workplace relationships, sometimes he had disregard for his demeanor and general upkeep, threatened others, and acted delusional, and suicidal.  The Veteran had frequent if not daily arguments with management and anyone else in authority and received discipline for this.  The former supervisor stated that he would not recommend that the Veteran work in an environment with others without medication or counseling.   Another former supervisor confirmed in a June 2004 lay statement that the Veteran had received a letter of warning from his employer for violating the zero tolerance policy with regard to threats and violence, and that the Veteran's attendance performance had been unsatisfactory.  In a June 2009 lay statement the Veteran reported that he did not feel capable of working due to nightmares that stayed on his mind during the day, and caused him to have panic attacks when he drove; however such panic attacks are not elsewhere noted in the record.  He also reported road rage.  

The Veteran's wife also submitted a lay statement in July 2008.  She stated that she had been married to the Veteran for thirty five years but that the last five years had been very challenging.  She reported that the Veteran had stopped going to church, although he had previously been an active member for several years.  She also explained that she had become ill three years prior, reported to the emergency room with a heart attack, and that the Veteran had returned home instead of staying in the waiting room because he was bored.  She also reported that the Veteran had been held in contempt of court for poor upkeep of property, and that at this time he was placed on suicide watch for attempting to commit suicide.  She stated that she often could not sleep because the Veteran was restless, and that he screamed in his sleep when he had nightmares; she further explained that he often got up in the middle of the night to listen to the radio because he was unable to sleep.  She stated that the Veteran often slept all day long because he was depressed, and that simple things became a task because of his depression.  As for family gatherings she reported that the Veteran often arrived very late or found a reason not to stay very long, and that he also isolates himself from the group.  She also noted that their home is in disrepair because the Veteran has not completed work that he started three years ago.  

Finally, several 2008 letters were also submitted by the Veteran's private psychologist, who confirmed the Veteran's diagnosis of PTSD, and observed that he had depression and schizoaffective disorder.  She observed that the Veteran's condition had deteriorated over the course of many years.

Applying the applicable legal framework to the facts of this case as described above, the Board finds that the criteria for entitlement to a 100 percent schedular rating for service-connected PTSD have been met.  In this regard the Board notes that the 100 percent rating requires total occupational and social impairment, and there is significant evidence that the Veteran's occupational and social impairment is total, as evidenced by the Veteran's extremely poor relationships with his family members, complete lack of social outlets, periods of violence and homicidal ideation, and the circumstances surrounding the end of his employment with the United States Postal Service including threats and altercations with coworkers and supervisors.  In so finding, the Board acknowledges that the Veteran has multiple mental health diagnoses in addition to his service-connected PTSD, and that it appears that his bipolar disorder in particular contributes substantially to his mental health symptoms.  However, as there is no clear medical evidence that distinguishes his service-connected and nonservice-connected mental health symptoms, the Board has attributed his nonservice-connected symptoms to his service-connected PTSD consistent with Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  As such, according the Veteran the benefit of the doubt, an award of entitlement to a schedular rating of 100 percent is warranted here.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2017).  


ORDER

Entitlement to a rating of 100 percent for service-connected PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


